Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 6-11, 17, and 21-32, the prior art of record fails to disclose, teach or render obvious an exercise machine with visual guidance with all the structural limitations and functional language as detailed in claims 1, 23 and 30. The closest prior art, Lagree (US 2016/0271452 A1) teaches a an exercise machine with visual guidance comprising: a frame having a rail, a carriage movably positioned on the rail, a bias member, and a visual guidance device connected to the rail, wherein the visual guidance device extends along at least a portion of the rail and displays a sequential lighting moving in a first direction at a first speed providing guidance to an exerciser when moving the carriage in the first direction, wherein the visual guidance also guides the exerciser when to reverse direction (see Fig. 6A-6B, 7 and 8 and the previous Office Action for further details). However, Lagree is silent about a first and a second rail each having a visual guidance device, or the rail having a first and second visual guidance devices on each side of the rail, whereby the second visual guidance device (connected to the second rail or on a second side of the rail) displays a second sequential lighting moving in a second direction, opposite the first direction, at a second speed providing guidance to the exercise when moving the carriage in the second directions. As such, the limitations of claims 1, 23 and 30 are patentable over the teachings of Lagree. Another close prior art, Brodess et al. (US 2011/0275482 A1), teaches a frame with a first rails having a first visual guidance device, a second rail having a second visual guidance device, a carriage movably positioned on the rails, a bias member providing resistance against movement of the carriage (see Fig. 7 and the previous Office Action for further details). However, Brodess fails to teach the first visual guidance device displays a first sequential lighting moving in a first direction at a first speed providing guidance to an exerciser when moving the carriage in the first direction and the second visual guidance device displays a second sequential lighting moving in a second direction, opposite the first direction, at a second speed providing guidance to the exerciser. Brodess further fails to teach a frame with one rail whereby the first visual guidance device and the second visual guidance devices are connected to opposite sides of the rail. As such, the limitations of claims 1, 23 and 30 are also allowable over the teachings of Brodess. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784